LASKER, District Judge.
Lucy Lebrón is suing her former employer, Hotel, Restaurant & Club Employees and Bartenders Union, Local 6 (“Local 6”), for alleged failure to grant her equal employment opportunities. She claims she was discharged on account of her gender and national origin, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. She also asserts a pendant claim under a quasi-contract theory of abusive discharge.
Shortly after Lebrón was discharged, her union, Office and Professional Employees International Union Local 153 AFL-CIO (“Local 153”),1 contested the discharge by initiating arbitration proceedings pursuant to the terms of the labor agreement between Local 153 and Local 6. Lebrón now moves pursuant to Fed.R.Civ.Pr. 65 to enjoin the arbitration of the dispute pending the outcome of the instant action.
Lebrón argues that if the arbitration is concluded prior to the trial in this action, her opportunity to vindicate her rights under Title VII may be jeopardized because the results of the arbitration will be accorded great weight, if not considered dispositive, in this action.
The unions respond that the results of the arbitration will not be res judicata of the case at bar because, under Alexander v. Gardner-Denver Co., 415 U.S. 36, 94 S.Ct. 1011, 39 L.Ed.2d 147 (1974), an arbitral deci*1390sion may not be given res judicata or collateral estoppel effect in a Title VII action. Lebrón replies that even if, under Alexander her Title VII cause of action is not jeopardized, her pendant claim may be.
Lebrón is not a party to the arbitration which she proposes to enjoin. Local 153, her union, initiated the proceeding under its collective bargaining agreement with her employer. Local 153 has an interest in vindicating its rights under the contract even if Lebrón desires to follow different procedures. Moreover, Local 153 has gone out of its way to allow Lebrón to utilize the arbitration mechanism — it has agreed to allow her lawyer to represent her at the arbitration or to be present there as an observer. (Affidavit of Joshua Bienstock, attorney for Local 153, ¶ 6, and Exhibit B). Lebrón has set forth no basis for her belief that she is entitled to interfere with the choice of her union and her employer to proceed with the dispute-resolution mechanisms provided by their contract.
Nor has Lebrón demonstrated that she will be damaged in any way by the arbitration proceedings. As defendants correctly point out, under Alexander, the arbitration decision will not have res judicata effects on this action. Although the arbitral decision would be admissible in evidence in this case, Alexander cautions that the weight to be given to the arbitral decision shall be based on such factors as “the degree of procedural fairness in the arbitral forum, adequacy of the record with respect to the issue of discrimination, and the special competence of particular arbitrators.” Id. at 60 & n. 21, 94 S.Ct. at 1025 & n. 21.
It is unnecessary to determine whether the arbitral decision would be res judicata or trigger collateral estoppel as to the pendant claims. Pendant claims are entertained by the federal courts as a matter of grace. If there is no basis under our direct federal jurisdiction to stay the arbitration, we do not think the pendant claim should change the result.
Furthermore, Local 6, Lebron’s employer, may be prejudiced by a stay of the arbitration. If the arbitration is decided in Lebron’s favor, she will most likely be ordered reinstated, which would halt the accumulation of back-pay due. On the other hand, if the dispute is not resolved until trial of this action, any potential back-pay liability could continue to accumulate for months.
Finally, as the Supreme Court has often pointed out, federal policy favors the arbitration of labor disputes. Congress has “expressly approved contract grievance procedures as a preferred method for settling disputes and stabilizing the ‘common law’ of the plant.” Republic Steel Corp. v. Maddox, 379 U.S. 650, 653, 85 S.Ct. 614, 616, 13 L.Ed.2d 580 (1965).
Plaintiff’s motion for a preliminary injunction staying the arbitration is denied.
It is so ordered.

. Local 153 is also named as a defendant on account of its alleged failure to fulfill its duties as Lebron’s representative.